

LETTER OF CREDIT AND
SECURITY AGREEMENT
Supplement to Loan, Security and Bulk Purchase Agreement
 
THIS SUPPLEMENT (“Supplement”) made and executed this 30th day of April, 2008 by
and between INFOSONICS CORPORATION (“Client”) and WELLS FARGO CENTURY, INC.
(“WFC”).
 
1. Supplement to Agreement
 
1.1 Supplement. This Supplement shall constitute a supplement to the Loan,
Security and Bulk Purchase Agreement, entered into between WFC and Client and
any other agreements documents amendments or supplements executed in connection
therewith (collectively, the “Agreement”.) All of the terms and conditions of
the Agreement which are not inconsistent with the terms and conditions of this
Supplement shall apply with full force and effect to all Transactions covered by
this Supplement. This Supplement shall be deemed to be guaranteed by all
guaranties and secured by all pledge and security agreements in favor of WFC and
relating to indebtedness of Client to WFC, notwithstanding anything to the
contrary in any such document or agreement.
 
2. Transactions
 
2.1 Purchase Guaranty; Letter of Credit. From time to time, upon Client’s
request but subject, in each instance, to WFC’s approval thereof, WFC will
guarantee payment by Client (i) to vendors for purchases made by Client in the
regular course of Client’s business (a “Purchase Guaranty”); or (ii) to banks
under letters of credit to be opened by Client in a bank designated by WFC, in
Client’s name and for Client’s account, and any drafts or acceptances
thereunder, for the purchase of merchandise required by Client in the regular
course of Client’s business or on a standby basis (a “Letter of Credit”);
provided, that, in any event, the aggregate of all Purchase Guaranties and
Letters of Credit issued and outstanding at any time shall not exceed
$10,000,000. In each such instance Client will execute a form of request for
Purchase Guaranty on WFC’s form or application for credit on the form of such
bank requesting WFC to deliver same to the bank and to cause it to issue an
irrevocable Letter of Credit in conformity with the application. Each Letter of
Credit shall be fully reserved against under the Agreement.
 
2.2 Scope. The term “Transaction”, whenever used in this Supplement, shall mean
and include any such Letter of Credit or Purchase Guaranty which may be made or
issued by WFC hereunder, or any drafts and acceptances thereunder, any air
release, steamship guaranty or other indemnity issued in connection with any
Letter of Credit, all merchandise which may be the subject of any such Purchase
Guaranty or Letter of Credit so guaranteed and all documents and instruments of
every kind relating thereto, including, without limitation, all documents of
title, transport, indebtedness and payment, or evidencing any thereof.
 
2.3 Terms. Each Transaction hereunder shall be in such form and shall contain
such terms, conditions and provisions as WFC, in WFC’s sole discretion, may
elect. Client shall, if WFC so elects in any Transaction, deposit with Client
either cash or other collateral satisfactory to WFC, in such amounts as WFC, in
WFC’s sole discretion, may require from time to time, prior to any Transaction.
 

1

--------------------------------------------------------------------------------





 
2.4 Limitations. Notwithstanding anything to the contrary herein, the total
amount of Transactions hereunder which may be outstanding at any time may be
limited by WFC, in WFC’s sole and absolute discretion. Nothing herein contained
shall be deemed or construed to grant to Client any right, power or authority to
pledge WFC’s credit in any manner or to any extent whatever.
 
2.5 Issuance. All Letters of Credit guaranteed by WFC hereunder shall be issued
in Client’s name.
 
3. Client’s Obligations; Representations and Warranties
 
3.1 Payment. Client shall promptly pay, satisfy and discharge, in full, as and
when due, all debts, liabilities and obligations of any kind incurred by Client
in connection with each and every Transaction, including, without limitation,
all fees and charges of any bank; and Client shall pay to WFC, forthwith upon
demand and in full, any and all moneys which WFC may pay or be obligated to pay
on, under, in connection with, or by reason of, any Transaction, including all
attorney’s fees, if any.
 
3.2 Indemnities. Client shall indemnify WFC and any bank which may issue any
Letter of Credit guaranteed by WFC hereunder or any air release, steamship
guarantee or other indemnity and any correspondent of any such bank which may
have any connection with any Transaction or any drafts or acceptances thereunder
or any air release, steamship guarantee or other indemnity, and hold WFC and
them harmless against any and all third party claims, losses, liabilities,
expense, demands and causes of action ("Claims") which may be made, asserted, or
brought against WFC, or any of them, arising on, under, in connection with, or
by reason of, any Transaction, except for Claims arising from WFC's acts or
omissions.
 
3.3 Additional Documents. Client shall, upon WFC’s request, execute and deliver
to Client any trust receipts which WFC may reasonably require in connection with
the release to Client of any merchandise or documents and any financing
statements that WFC may, from time to time, reasonably require.
 
3.4 Insurance. Client shall cause all merchandise which may be the subject of
any Transaction to be appropriately insured under an all risk United States
dollar policy, at Client’s sole cost, but for WFC’s account and benefit as WFC’s
interest may appear, in amounts and by insurance companies reasonably
satisfactory to WFC; and shall deliver to WFC forthwith proof of full payment of
all premiums thereon if requested by WFC. Upon Client’s failure or refusal, for
any reason, to deliver any such prepaid policies to WFC, WFC shall have the
right, but not the obligation, to procure such policies and to pay the premiums
thereon for Client’s account; and Client shall pay to WFC, forthwith, the amount
of such premiums so paid by WFC with interest thereon computed as provided in
Section 8.2 hereof. Client’s liability to WFC hereunder shall not be affected,
impaired, released, or discharged, in whole or in part, by reason of any loss,
theft, or destruction of, or depreciation or damage to, any merchandise which is
not fully covered by the proceeds of insurance thereon actually received by WFC,
regardless of the cause of any such loss, theft, destruction, depreciation or
damage, or absence or nonreceipt of insurance proceeds and whether such
nonreceipt of insurance proceeds is caused by the failure of the insurer to pay
claims or otherwise.
 

2

--------------------------------------------------------------------------------





 
3.5 Importation. Client agrees that any necessary import, export or other
licenses or certificates for the import or handling of the Collateral (as
defined in Section 5.1 hereof) will have been promptly procured; all foreign and
domestic governmental laws and regulations in regard to the shipment and
importation of the Collateral, or the financing thereof will have been promptly
and fully complied with; and any certificates in that regard that WFC may at any
time reasonably request that are necessary for WFC in connection with the
performance of its services hereunder will be promptly furnished. In this
connection, Client warrants and represents that, to its knowledge as of the date
of shipment, all shipments made under any such Letters of Credit are in
accordance with the governmental laws and regulations of the countries in which
the shipments originate and terminate, and are not prohibited by any such laws
and regulations.
 
3.6 Taxes and Duties. Client assumes all risk, liability and responsibility for,
and agrees to pay and discharge, all present and future local, state, federal or
foreign taxes, duties, or levies. Any embargo, restriction, law, custom or
regulation of any country, state, city, or other political subdivision, where
the Collateral is or may be located, or wherein payments are to be made, or
wherein drafts may be drawn, negotiated, accepted, or paid, shall be solely
Client’s risk, liability and responsibility.
 
3.7 Solvency. Client is and will continue to be solvent.
 
3.8 Genuineness. Each Letter of Credit Client presents to WFC naming Client as
beneficiary shall, to Client's knowledge, be genuine, correct and complete and
will not have been drawn against except to the extent stated to Client in
writing at the time of such presentation; and all invoices, receipts and other
documents and instruments of every kind which Client presents, displays, or
delivers to WFC for any purpose will, to Client's knowledge, be genuine, correct
and complete.
 
4. Power of Attorney
 
4.1 Scope. In connection with all Transactions, Client hereby appoints each
officer of WFC’s corporation as Client’s attorney-in-fact, with full power and
authority in each of them (i) to sign and endorse Client’s name upon all Title
Documents; (ii) in Client’s name or WFC’s, to complete any Transaction, to
obtain, execute and deliver all necessary or proper documents in connection
therewith and to collect the proceeds thereof; (iii) upon any material default
under the Agreement, or this Supplement, or in any Transaction, to cancel,
rescind, terminate, modify, amend, or adjust in any other way, in whole or in
part, any pending Transaction; and (iv) upon Client’s refusal to do so following
WFC’s request, in Client’s name and for Client’s account, to do any and all
other acts and things which may be necessary or proper in connection with this
Supplement or any Transaction, or both, or to enable WFC to obtain payment of
any monies owed to WFC, or for which Client may thereafter become liable to WFC,
in any Transaction or otherwise hereunder. The said power and authority is
coupled with an interest and shall be irrevocable (except as to future
Transactions) until all Transactions shall have been fully consummated and all
monies owed to WFC have been paid in full.
 

3

--------------------------------------------------------------------------------





 
5. Security
 
5.1 Collateral. As collateral security for the full payment, performance and
discharge of any and all of Client’s debts, obligations and liabilities to WFC,
whether arising under the Agreement, or hereunder, or otherwise, whether direct
or indirect, liquidated or not, absolute or contingent, due or not due, now
existing or hereafter arising, Client hereby pledges to WFC and grants to WFC a
general lien upon and continuing security interest in and a right to set-off
against, all now existing and hereafter arising Documents of Title, and goods
and inventory, together with all credit balances, equities other property,
tangible or intangible, now or hereafter existing in any of Client’s accounts
with WFC, including, but not limited to, Client’s account with WFC hereunder and
under the Agreement and all property and securities of every kind and nature
which have been or at any time hereafter may be delivered to or otherwise come
into WFC’s possession, custody or control, as collateral security, or for
safekeeping, or for any other or different purpose of any kind or which shall be
in transit to WFC or set apart for WFC by anyone for WFC, in any way, by Client
or for Client’s account, or in which Client may have any interest, whether WFC
shall accept the same for the purpose for which delivered or not, and any and
all proceeds of said property and securities and every part thereof
(“Collateral”); with the right to WFC, in WFC’s discretion, to resort first to
any part of said security and to apply any proceeds thereof to Client’s
Obligations in such order and amounts as WFC may elect. Recourse to security
shall not be required.
 
5.2 Additional Security. As further security for the payment of all of Client’s
debts, obligations and liabilities hereunder, Client shall, in connection with
each Transaction, assign to WFC the purchase order, selling order, letter of
credit in Client’s favor and all other instruments in connection with the
Transaction which WFC may require; and all of the same shall be deemed to have
been automatically assigned to WFC and shall become WFC’s property immediately
upon the occurrence of each Transaction and without any formal assignment
thereof. All invoices, cash, checks, drafts, notes, documents, bills of lading,
warehouse, shipping and dock receipts, and other title, payment, or other
instruments pertaining to each Transaction (collectively, “Title Documents”) and
the merchandise relating thereto shall be deemed to be WFC’s sole property and
in furtherance thereof, Client, upon the occurrence and during the continuation
of an Event of Default, shall instruct all suppliers, shippers, carriers,
forwarders, warehouses, banks and other persons holding or receiving any of such
Title Documents or merchandise to deliver the same to WFC or upon WFC’s order.
If any of the Title Documents shall come into Client’s possession, Client shall
hold same in trust for WFC and shall forthwith deliver the same to WFC in their
original form. Unless WFC instructs otherwise, upon the occurrence and during
the continuation of an Event of Default, Client may dispose of merchandise
imported by Client in connection with Transactions in the ordinary course of
Client’s business.
 
5.3 Additional Rights. Any rights, remedies, duties or obligations granted or
undertaken by Client to any bank in any application for Letters of Credit, or
any standing agreement relating to Letters of Credit or otherwise, shall be
deemed to have been granted to WFC and apply in all respects to WFC and shall be
in addition to any rights, remedies, duties or obligations contained herein
 

4

--------------------------------------------------------------------------------





 
6. Steamship Guaranties and Airway Releases
 
6.1 Guaranties and Releases. From time to time, merchandise purchased by Client
under Letters of Credit may arrive at a designated location before receipt and
availability of the Documents of Title that would permit Client to obtain
possession of the merchandise. Upon Client’s request but subject, in each
instance, to WFC’s approval thereof, which shall not be unreasonably withheld,
delayed or conditioned, WFC will cause WFC’s banks to issue air releases,
steamship guarantees or other such indemnities on Client’s behalf in respect of
Letters of Credit opened through such banks to induce carriers to release to
Client shipments of merchandise without presentation of the original bills of
lading or other evidence of shipment properly endorsed. Upon issuance of such
air way releases, steamship guarantees or other indemnities, Client irrevocably
and unconditionally waives any and all discrepancies, mistakes, defects or
omissions in any of the documents presented or to be presented to WFC’s banks
for negotiation or acceptance in connection therewith and Client hereby agrees
to indemnify WFC and hold WFC harmless from and against any and all consequences
which may result from the issuance of such air releases, steamship guaranties or
other indemnities. Upon issuance of an airway release, steamship guarantee or
other indemnity, WFC shall have the right prior to presentation, negotiation or
acceptance of documents at WFC’s banks under the related Letters of Credit to
charge to Client’s account the face amount of such outstanding airway releases,
steamship guarantees or indemnities.
 
7. WFC’s Responsibility
 
7.1 Limitation of Liability. WFC shall not be liable or responsible, in any
manner or to any extent, for any damage caused by faithfully and dutifully
following Client’s instructions or those contained in any Letter of Credit or
Purchase Guaranty in connection with or relating to any Transaction or waivers
of discrepancies issued hereunder and any drafts or acceptances under any such
Transaction, or any Documents of Title, transport, payment, or indebtedness or
any other instruments or documents, whether or not transferred to WFC hereunder,
or the completion of execution of any Transaction; or for any loss or
depreciation of, or damage to, any merchandise, Documents of Title, transport,
payment, or indebtedness of any other documents or instruments, regardless of
the cause of any thereof (except for Claims caused by the acts of omissions of
WFC). Except as set forth in this Agreement, all Transactions hereunder shall be
entirely without recourse against WFC in any event.
 
7.2 Reliance. WFC and any bank shall have the right to rely upon any oral (if
from an officer of Client), telecopy or other facsimile instruction or
communication received from Client in connection with any proposed
modifications, deviations, extensions or other actions affecting a Transaction,
including, without limitation, waivers of discrepancies. WFC retains WFC’s
independent right to refuse any documents presented containing discrepancies
despite the fact that WFC has contacted Client and Client has accepted such
discrepancies.
 
7.3 Waiver of Discrepancies. WFC reserves the sole right, after consulting with
Client, in WFC’s reasonable discretion, to waive any discrepancies, defects or
mistakes in any of the documents presented to WFC or WFC’s banks for negotiation
or acceptance.
 

5

--------------------------------------------------------------------------------





 
8. Fees
 
8.1 Compensation. In addition to any commissions, discount, interest, charges,
fees or expenses charged to WFC for Client’s account by any bank, or by WFC
under Schedule 1 hereto, in connection with any Transaction (all of which will
be charged to Client’s account and when made by the bank shall be conclusive on
Client absent manifest error), Client shall pay to WFC, as compensation for the
issuance of Purchase Guaranties or Letters of Credit by WFC hereunder and for
all services which WFC may render hereunder, the following:
 
(a) As to commercial Letters of Credit:
 
(i) an issuance (opening) charge equal to 0.125% of the full face amount of each
commercial Letter of Credit; plus
 
(ii) 0.125% of the amount of each increase of any such commercial Letter of
Credit; plus
 
(iii) a charge equal to not less than 0.125% on each negotiation under each
commercial Letter of Credit.
 
(b) As to standby Letters of Credit, a 2.0% per annum fee on the full face
amount of each standby Letter of Credit, payable on the issuance date and on
each anniversary of the issuance date during the term thereof.
 
(c) As to Purchase Guaranties:
 
(i) an issuance (opening) charge equal to 0.125% of the full face amount of each
Purchase Guaranty; plus
 
(ii) a charge equal to not less than 0.125% on each negotiation under each
Purchase Guaranty.
 
8.2 Interest. In addition to the foregoing, interest shall be computed at a rate
to be fixed as provided in the Agreement, on all funds actually paid by WFC to
any bank, supplier, or other party on, under, by reason of, or in connection
with any Letter of Credit or Purchase Guaranty issued by WFC hereunder or any
Transaction covered thereby.
 
8.3 Reserved.
 
8.4 Standard Charges. Attached hereto as Schedule 1 are the standard
commissions, charges, fees and expenses of our banks (including our standard
processing charge per item) as of the date hereof, which Schedule may be amended
from time to time upon written notice to you.
 
8.5 Costs. Client shall reimburse WFC for all reasonable and necessary
out-of-pocket costs and expenses (including legal fees and disbursements)
incurred by WFC in connection with the execution and delivery of this Supplement
and perfection of WFC’s security interest in the Collateral, or to obtain or
enforce payment of any of Client’s Obligations to WFC hereunder.
 

6

--------------------------------------------------------------------------------





 
9. WFC’s Remedies
 
9.1 Remedies. In the event of any default by Client under the Agreement or
hereunder, WFC shall have the right to sell, at public or private sale, all
Collateral and documents relating thereto which WFC may hold as security and
shall generally have all of the rights and remedies of a secured party under the
Uniform Commercial Code and in accordance with Section 7.2 of the Agreement.
 
10. Miscellaneous
 
10.1 Term. The term of this Supplement shall commence on the date hereof and
shall continue until the term of the Agreement ends under the provisions
thereof.
 
10.2 Waiver. Client waives presentment, demand, protest, notice of nonpayment
and notice of protest as to all instruments, as well as any and all other
notices to which Client might otherwise be entitled. WFC’s failure to enforce
any right or remedy hereunder or WFC’s waiver of any default hereunder shall not
constitute a waiver of any such right of remedy or of any subsequent default.
This Supplement shall be binding upon and inure to the benefit of Client’s and
WFC’s respective successors and assigns
 
10.3 Recapture. To the extent WFC, or any beneficiary of a Transaction to whom
WFC may owe an obligation receives payment on account of the Obligations herein
described, which payment is thereafter set aside or required to be repaid by WFC
in whole or in part, then, to the extent of any sum not finally retained by WFC
or such beneficiary (regardless of whether such sum is recovered from WFC by
Client, Client’s estate or trustee or any party acting for, on behalf of or
through Client or as Client’s representative), Client’s obligations to WFC shall
be reinstated and the security interests created hereby shall remain in full
force and effect (or be reinstated) until Client shall have made payment to WFC,
which payment shall be due on demand.
 
10.4 Entire Agreement. This Supplement contains WFC’s sole and entire
understanding and agreement with respect to its entire subject matter, and all
prior negotiations, disclaimers, commitments, agreements and understandings
heretofore had between WFC and Client with respect thereto are hereby merged
herein. This Supplement cannot be changed or terminated orally.
 
10.5 Governing Law. This Supplement is executed and delivered in the State of
California and shall be governed, construed and interpreted, as to validity,
enforcement and in all other respects, in accordance with the law of the State
of California. Termination of this Agreement shall not affect Obligations on
Transactions having their inception prior thereto.
 
10.6 Waiver of Jury Trial and Reference. EACH OF CLIENT AND WFC HEREBY AGREE
THAT THIS SUPPLEMENT SHALL BE SUBJECT TO THE TERMS OF SECTIONS 9.7 AND 9.8 OF
THE AGREEMENT.
 

7

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the parties hereto have executed this Supplement as of the
day and year first above written.
 

 
WELLS FARGO CENTURY, INC.
             
By:
/S/ Joseph Ram
 
Name:
Joseph Ram
 
Title:
CEO
             
INFOSONICS CORPORATION
             
By:
/s/ Kevin Sullivan  
Name:
Kevin Sullivan  
Title:
Executive Vice President, Western Region


--------------------------------------------------------------------------------



AUTHORIZED SIGNATURES OF
INFOSONICS CORPORATION, INC.
 
 
April 30, 2008
 
Wells Fargo Century, Inc.
333 South Grand Avenue, Suite 4150
Los Angeles, CA 90071
 
Gentlemen:
 
The names of the persons authorized, to make, sign and deliver on behalf of this
Corporation, Letters of Credit, Purchase Guaranties, amendments to Letters of
Credit and amendments to Purchase Guarantees, authorize the waiver of
discrepancies, and authorize the issuance of air releases and/or steamship
indemnities, relative to this Corporation’s Loan, Security and Bulk Purchase
Agreement, and any Supplement thereto, with Wells Fargo Century, Inc., are as
follows:
 
NAME (PRINT)
 
SIGNATURE
     
Jeff Klausner
CFO
/s/  Jeff Klausner    
(Signature)
     
Joseph Ram
CEO
/s/  Joseph Ram    
(Signature)
     
Josh Haims
VP Finance
/s/ Josh Haims    
(Signature)




 
Very truly yours,
       
INFOSONICS CORPORATION
             
By:
/s/ Joseph Ram
 
Name:
Joseph Ram  
Title:
CEO


--------------------------------------------------------------------------------





SCHEDULE 1
LETTER OF CREDIT AND SECURITY AGREEMENT
BANK FEE SCHEDULE-
AS OF April 30, 2008
 


Issuance (Opening)
$100 Flat
   
Cable Notification
$ 25 Per Page
   
Amendment Fee
$ 75 Flat (1-3)
 
$100 Flat (After 3)
   
Acceptance Commission
1.5% p.a.
     
Minimum $125
   
Negotiation Commission
Refer to L/C Supplement Agreement/
 
$100 Minimum
   
Processing Fee
$100 Per Invoice Negotiated
   
Discrepancy Fee
$150 Per Discrepancy
   
Document Against Payment
1/8% Flat
 
$100 Minimum
Expiration Commission
1/8% Flat/
 
$100 Minimum
   
Authorization to Pay/
1/8% Flat/
Reinstatement of Expired
$100 Minimum
Letter of Credit
     
Letter of Indemnity
$100 Flat to Issue and
(Steamship Guarantee)
$ 50 Flat for Each 30 Days
Outstanding
     
Air Release
$100 Flat



 